     Case 2:21-cv-02457-PA-RAO Document 19 Filed 08/13/21 Page 1 of 4 Page ID #:113

                                                                                     JS-6


 1    AMANDA R. STEVENS (SBN 252350)
      astevens@calsubro.com
 2    MATTHEW H. GREEN (SBN 307214)
      mgreen@calsubro.com
      SCHROEDER LOSCOTOFF STEVENS LLP
 3    7410 Greenhaven Drive, Ste. 200
      Sacramento CA 95813
 4    T: (916) 438-8300
      F: (916) 438-8306
 5    Attorney for Plaintiff
      ALLSTATE INSURANCE COMPANY
 6
      RYAN L. NILSEN (SBN 310642)
      ryan.nilsen@lewisbrisbois.com
 7    AMY L. FRERICH (SBN 320745)
      amy.frerich@lewisbrisbois.com
 8    LEWIS BRISBOIS BISGAARD & SMITH LLP
      550 West C Street, Suite 1700
 9    San Diego, CA 92101
      T: (619) 233-1006
      F: (619) 233-8627
10
      Attorneys for Defendant
11    BRASSCRAFT MANUFACTURING COMPANY

12
                                  UNITED STATES DISTRICT COURT
13                               CENTRAL DISTRICT OF CALIFORNIA

14
        ALLSTATE INSURANCE COMPANY,                         )   Case No.: 2:21-cv-02457-PA-RAO
15                                                          )
                                                                 ORDER RE:
                    Plaintiff,                              )
16                                                          )   STIPULATION OF DISMISSAL
        v.                                                  )   WITH PREJUDICE
                                                            )
17
        BRASSCRAFT MANUFACTURING                            )
        COMPANY. and DOES 1 to 20,                          )
18                                                          )
                    Defendant.                              )
19                                                          )
                                                            )
20

21

22    TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

23           It is hereby stipulated by Plaintiff ALLSTATE INSURANCE COMPANY and Defendant

24    BRASSCRAFT MANUFACTURING COMPANY, through their respective attorneys of record,

                                                        1
                                     STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02457-PA-RAO Document 19 Filed 08/13/21 Page 2 of 4 Page ID #:114




 1    that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Complaint on

 2    file herein is dismissed with prejudice as to all parties and all the claims, the parties having

 3    resolved this matter in its entirety. Each party has agreed to bear its own attorneys’ fees and costs.

 4

 5    RESPECTFULLY SUBMITTED:

 6

 7    Dated: August 13, 2021                           SCHROEDER LOSCOTOFF STEVENS LLP

 8

 9                                                     By:      /s/ Matthew H. Green, Esq.
                                                                AMANDA R. STEVENS, ESQ.
10                                                              MATTHEW H. GREEN, ESQ.
                                                                Attorneys for Plaintiff
11                                                              ALLSTATE INSURANCE COMPANY

12

13
      Dated: August 13, 2021                           LEWIS BRISBOIS BISGAARD & SMITH LLP
14

15
                                                       By:      /s/ Amy L Frerich, Esq.
                                                                RYAN L. NILSEN, ESQ.
16                                                              AMY L. FRERICH, ESQ.
                                                                Attorneys for Defendant
17                                                              BRASSCRAFT MANUFACTURING
                                                                COMPANY
18

19

20

21

22

23

24

                                                           2
                                        STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02457-PA-RAO Document 19 Filed 08/13/21 Page 3 of 4 Page ID #:115




 1                     Allstate Insurance Company v. Brasscraft Manufacturing Company
                     U.S.D.C Central District California Case No: 2:21-cv-02457-PA-RAO
 2                                Los Angeles County Case No: 21STCV06382

 3                                       CERTIFICATE OF SERVICE

 4            I hereby certify that on Friday, August 13, 2021, I electronically filed the following document(s)
      described as,
 5
                            STIPULATION OF DISMISSAL WITH PREJUDICE
 6    With the Clerk of the Court using the CM/ECF system, which will then send an electronic notification
      of electronic filing (NEF) to the interested parties in this action as follows:
 7
      Ryan L. Nilsen, Esq.
 8    Amy L. Frerich, Esq.
      LEWIS BRISBOIS BISGAARD & SMITH LLP
 9    550 West C Street, Suite 1700
      San Diego, CA 92101
10    Telephone: (619) 233-1006
      Facsimile: (619) 233-8627
11    ryan.nilsen@lewisbrisbois.com
      amy.frerich@lewisbrisbois.com
12    janet.smith@lewisbrisbois.com
      erika.munoz@lewisbrisbois.com
13    Counsel for Defendant BRASSCRAFT MANUFACTURING COMPANY

14           I declare under penalty of perjury that the above is true and correct and that this declaration
      was executed on Friday, August 13, 2021 at Sacramento, California.
15
                                                                ___/S/ Amber Guzman ________________
                                                                AMBER GUZMAN
16

17

18

19

20

21

22

23

24

                                                          1
                                                   PROOF OF SERVICE
     Case 2:21-cv-02457-PA-RAO Document 19 Filed 08/13/21 Page 4 of 4 Page ID #:116




 1                                                  ORDER

 2             Having reviewed the foregoing Stipulation of Dismissal with Prejudice, and with good

 3    cause appearing, this matter is hereby dismissed with prejudice. Each party to bear its own costs

 4    and attorneys’ fees.

 5

 6    IT IS SO ORDERED:

 7

 8

 9    Dated:    August 13, 2021
                                                              HON. PERCY ANDERSON
10                                                            UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                         3
                                      STIPULATION OF DISMISSAL WITH PREJUDICE
